Citation Nr: 0829057	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

Entitlement to service connection for chronic residuals of a 
brain tumor, to include hearing loss and seizures.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The veteran requested the opportunity to present sworn 
testimony before a Veterans Law Judge in support of his 
claims in his substantive appeal, filed in July 2004.  A 
hearing was scheduled in June 2008 and the veteran was 
properly notified of the scheduled time and place.  However, 
he contacted the RO by telephone approximately one week prior 
to the scheduled hearing, requesting that the hearing be re-
scheduled.  His representative advised that he had been 
hospitalized at the VA Medical Center for treatment of 
conditions related to his brain tumor.  

The veteran is entitled to have a hearing before a Veterans 
Law Judge for the purpose of presenting argument and 
testimony relevant to the issues on appeal.  38 C.F.R. 
§ 20.700.  Therefore, a remand is required to accord due 
process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a 
Veterans Law Judge, providing the veteran 
with adequate notice of the scheduled 
date and time.

The veteran has the right to submit additional evidence and 
argument on the matters the Board of Veterans' Appeals 
(Board) has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

